Citation Nr: 0517685	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  04-04 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for coronary artery 
disease, status post quadruple bypass graft.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel



INTRODUCTION

The veteran has verified active service from April 1972 to 
January 1978, from August 1978 to July 1980, and from March 
1981 to July 1984.  The veteran also has service in the Army 
Reserves from July 1984 to April 1991.  This matter comes 
properly before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office in 
Augusta, Maine.  In or about September 2003, the veteran's 
claims file was transferred to the VA Regional Office in 
Detroit, Michigan (RO).

In July 2004, VA received a claim from the veteran's ex-
spouse for apportionment of the veteran's benefits.  This 
issue has not been developed for appellate review, and is not 
before the Board at this time.  This issue is referred to the 
RO for appropriate development.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that a remand is in 
order.

Under the law, VA disability compensation benefits are 
provided for any veteran who incurred a disease or injury in 
the line of duty in active military service or who 
experienced aggravation of a preexisting injury in active 
military, naval, or air service.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.4 (2004).  Basic eligibility for 
VA benefits is governed by specific laws and regulations that 
define a claimant's legal status as a veteran for such 
benefits, based on the claimant's type and character of 
military service.  38 U.S.C.A. § 101(2), (24) (West 2002); 38 
C.F.R. § 3.1, 3.6 (2004).  Accordingly, verification of any 
period(s) of active duty during the veteran's reserve service 
should be accomplished and associated with the claims file.


Additionally, the veteran's service medical records from 
approximately March 1972 to November 1983 have been 
associated with the claims file; however, those from November 
1983 to July 1984, if any, are not within the file, nor are 
those from the veteran's period of service in the Army 
Reserves.  All corresponding service medical records for the 
veteran's active military duty and reserve service should be 
obtained and associated with the claims file.

Upon careful review of the claims file, the Board observes 
that the veteran contends that his coronary condition began 
in service or within one year following service.  The 
veteran's VA medical records include inpatient treatment 
notes regarding his coronary bypass surgery in August 1992; 
however, treatment records leading up to the surgery are not 
associated with the claims file.  Any VA treatment records or 
private medical records from July 1984 to August 1992 should 
be obtained and associated with the claims file.  

Service medical records indicate that the veteran sought 
treatment for chest pain in June 1973, and continued to seek 
treatment for chest pains and difficulty breathing on no 
fewer than seven different occasions, the last incidence-in 
available service medical records-noted in April 1982.  A 
post-operative summary note dated in August 1992 states, 
"[the veteran] has had intermittent anginas since 1982, 
mostly with exertion.  This has progressed to anginal pain 
one to seven times a day for the last five months."  The 
report noted that the veteran's symptoms included shortness 
of breath and diaphoresis.  

Accordingly, the evidence of record shows competent evidence 
of a current coronary artery disorder; establishes that the 
veteran was treated for chest pains while in service, which 
were consistent with those leading to his bypass surgery in 
1992; and indicates that the current coronary artery disorder 
may be associated with the in-service incidents.  A VA nexus 
opinion is required in order to decide this claim.  See 38 
C.F.R. § 3.159(c)(4); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991) (when the medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion).

Accordingly, these issues are remanded for the following 
actions: 


1.  The RO must make every attempt to 
obtain verification of any period of 
active duty during the veteran's period of 
service in the Army Reserves from the 
National Personnel Records Center in St. 
Louis, Missouri, or through other official 
channels as necessary.  All records or 
information obtained must be associated 
with the claims file.  The search effort 
must be documented in the claims file and 
if any such effort produces negative 
results, documentation to that effect must 
be placed in the claims file.   

2.  The RO must make every attempt to 
obtain complete service medical records 
corresponding with all periods of the 
veteran's active and reserve service.  All 
records or information obtained must be 
associated with the claims file.  The 
search effort must be documented in the 
claims file and if any such effort 
produces negative results, documentation 
to that effect must be placed in the 
claims file.   

3.  The RO must obtain copies of the VA 
medical records and private medical 
records not currently of record from July 
1984 to August 1992 and associate them 
with the claims folder.  All efforts to 
obtain these records must be fully 
documented and, for VA records, the VA 
facility must provide a negative response 
if records are not available.

4.  When the above development has been 
completed and any available evidence 
identified by the veteran has been 
obtained, the veteran's claims file must 
be made available to and reviewed by an 
appropriate physician to provide an 
opinion as to the etiology of the 
veteran's coronary artery disease.  
Following a review of the service and post 
service medical records, the physician 
must state whether the veteran's diagnosed 
coronary artery disorder is related to the 
veteran's active duty service, to include 
the veteran's complaints of chest pain 
reported in the service medical records.  
A complete rationale for any opinions must 
be provided.  If an opinion cannot be 
provided without resort to speculation, 
the report must so state.  The report 
prepared must be typed.

5.  If an examination is necessary to 
render the above-requested opinion, the RO 
shall schedule an examination for the 
veteran with an appropriate VA examiner.  
The veteran's claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.

6.  The RO must notify the veteran that it 
is his responsibility to report for any 
examination scheduled and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report for 
any scheduled examination in conjunction 
with this claim, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

7.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the RO must readjudicate 
the veteran's claims on appeal.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative must be 
provided a Supplemental Statement of the 
Case and given an appropriate opportunity 
to respond.  The case must then be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


